DETAILED ACTION

Response to Amendment
Claims 1-4 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment to the claims submitted 7/7/2021.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants arguments submitted 7/7/2021 with respect to amended instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses an electricity storage module including an electrode/electrolyte laminate as set forth in the claim, a frame as set forth in the claim, a pressure regulating valve welded to the frame as set forth in the claim, an exhaust port and communication space provided in the pressure regulator valve as set forth in the claim, and a valve provided in the communication space to switch between closing and opening of the pressure regulating valve.
Frederiksson and Nishino are considered to be the prior art references of record closest to the aforementioned limitations of amended instant independent claim 1.  However, neither reference, alone nor in any combination, discloses nor renders obvious all of the aforementioned claim limitations.  Namely, as persuasively argued by the Applicants, the applied prior art references do not disclose nor render obvious the multiple valve structure of the battery of the instant claims, including a pressure regulating valve with exhaust port structure and welded to a frame as spatially set within the structure and including a second valve as spatially provided within the battery structure to open/close the pressure regulating valve.  The multiple valve structure within a frame and spatially related to the electrode/electrolyte laminate of the instant independent claim appears distinct over the applied prior art references.
A further search did not reveal any additional prior art references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claim 1 is found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725